ON APPLICATION FOR REHEARING
REYNOLDS, J.
Defendant, in an application for rehearing, among other things, complains that our decree does not fix a time less than one year from the date of our judgment within which the defendant may cause the plaintiff to be physically examined, and in the .event of his complete recovery or decided .improvement ask for satisfaction or modification of the judgment; and plaintiff cites, in support of this contention, Rogers vs. Thermatomic Carbon Co., 157 La. 193, 102 South. 304.
This authority, we think, goes no further than to hold that the Employers’ Liability Act authorizes the trial court to render judgment for compensation for less than one year, which question is not in dispute in this case.
We do not understand the court to hold that any court has authority to order a plaintiff in whose favor judgment has been rendered to submit to a physical examination within less than a year from the date of the judgment to ascertain whether he has entirely recovered or has improved from his injuries.
The Supreme Court, in Daniels vs. Shreveport Producing & Refining Corporation, 151 La. 800, 92 South. 341, said:
“The year would have expired within a month from this date if defendant had not appealed. To reopen and remand the case now would be the same as to annul the judgment and grant a new trial. Such a proceeding, perhaps in any case coming within the provisions of the statute, would defeat the very object of Section 20; for it would deprive the judgments in such cases of all stability or value.”
Our decree herein failed to limit the period of compensation to the period of disability. This was an error that in no way affects the merits of the case and can be corrected without reopening the case.
It is therefore ordered, adjudged and de*93creed that our decree herein he so modified as to read:
It is therefore ordered, adjudged and decreed that the judgment appealed from he amended and that plaintiff have and recover judgment against defendant in the sum of ten and 40-100 dollars per week during the period of disability for a period of not exceeding three hundred weeks, beginning on March 5, 1925, with five per cent per annum interest on all payments from the date of the maturity thereof until paid, and all costs of suit, and, as thus amended, the judgment appealed from be affirmed.